DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/28/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the IDS lists a US patent document A1 as “US 2009308732”, however this is not a known US patent publication document number, and thus it is unknown as to what document (e.g. US or foreign) has been cited for consideration. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires ‘a substrate support having a support surface’ (emphasis added), with dependent claim 9 requiring “a support surface of the substrate support” (emphasis added), rendering claim 9 unclear as to whether “a support surface” is intended to be the same ‘support surface’ from claim 1, or a distinct support surface.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riker et al (US 2009/0308739).
With respect to claim 1, Riker discloses in fig. 1 a physical vapor deposition (PVD) chamber [100] comprising a body having an interior volume and a top assembly (i.e. lid assembly) defining the body and interior volume, the lid assembly including a target [142] to be sputtered with plasma, a magnetron [170] above the target [142] and configured to rotate a plurality of magnets [172] about a central axis of the PVD chamber [100], a pedestal (i.e. substrate support) [152] in the interior volume opposite the target [142] and having a support surface supporting a substrate [154], a collimator 
With respect to claim 2, Riker further depicts in fig. 1 that a diameter of the substrate [154] is greater than a central region of the collimator [110], with the claim requirement of ‘the substrate having a diameter less than the central region of the collimator’ relating to the intended use of the claimed PVD chamber, with the PVD chamber of Riker fully capable of operating in the claimed manner by simply using a smaller diameter substrate. In addition it has been held that expressions relating an apparatus (i.e. PVD Chamber) to contents thereof (i.e. substrate) during an intended operation are of no significance in determining patentability of the apparatus claim, with inclusion of material or article (i.e. substrate) worked upon by a structure (i.e. apparatus) claimed does not impart patentability to the claims (MPEP 2115).
With respect to claim 3, Riker further depicts in fig. 1 the collimator [110] disposed in an upper portion of the interior volume that is closer to the target [142] than the substrate support [152].
With respect to claim 4, Riker further discloses the second power source [156] is an RF power source (para 0035).
With respect to claims 5 and 6, Riker further discloses a shield [180],[186] including a lower shield [180] and an upper shield [186], with the upper shield [186] 
With respect to claims 7 and 8, Riker further depicts in fig. 1 the PVD chamber [100] comprises a cover ring (i.e. edge ring) [102] disposed on the substrate support [152], and a cylindrical inner band (i.e. shield ring) [103] of lower shield [180] configured to have the edge ring [102] rest (or mate) therewith (para 0039).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Riker et al (US 2009/0308739) as applied to claim 1 above, and further in view of Pan et al (US Patent No. 9,887,0752).
With respect to claim 9, the reference is cited as discussed for claim 1. However Riker is limited in that a set of magnets disposed about the body, and being above the support surface of the substrate support [152 and below the collimator [110] is not suggested.
Pan teaches in fig. 1 a PVD chamber [100] comprising a body having an interior volume and a lid (i.e. top assembly) including a target [114] coupled to a first power source [120], a magnetron [134] above the target [114], a substrate support [110] 
It would have been obvious to one of ordinary skill in the art to incorporate the set of magnets as taught by Pan with the PVD chamber of Riker to gain the advantage of facilitating control and use of plasma in the PVD chamber.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,037,768. Although the claims at issue are not identical, they are not patentably distinct from each other because the .
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,953,813. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-20 of the US Patent would also meet the requirements set forth in claims 1-9 of the current invention.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,831,074. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-17 of the US Patent would also meet the requirements set forth in claims 1-9 of the current invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794